DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 09 October 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2022 and 05/06/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 November 2022. 
Applicant’s election without traverse of Group I, claims 1-11 and 15-20, in the reply filed on 07 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recite the limitation "the carbon-containing nanoparticles" in lines 1, 2 and/or 3.  There is insufficient antecedent basis for this limitation in each of the claims.
Claim 11 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 18 recite the limitation "The plastic particle of claim 15" in line 1; however, the claims are indefinite since the parent claim 15 is directed to a hybrid-treated plastic particle which also includes a plastic particle limitation.
Claim 19 recites the limitation "the treated plastic particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is dependent on claim 19 thus inherit the same deficiencies.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11 and 18 recite the broad recitation of 1-20 nm, and the claim also recites 5-10 nm (claim 11) or 5-15 nm (claim 18) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
Claims 8, 11, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
In particular, it is noted that the graphene component is not taught by the cited references; thus, the inclusion of graphene in the independent claims would be allowable.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-108949282-A, a translation is provided and referenced from hereon).
Claims 1, 5 and 15: Chen discloses a process of making granules via the steps of mixing a waste plastic and vegetable oil and applying microwave radiation to the mixture (abs, pp 3 and 4). It is noted that the resulting oil-modified plastic particles are obtained since Chen discloses the same starting material, a similar microwave treatment and a granulation step. The Chen reference discloses the claimed invention with the feature of the plastic waste and the vegetable oil but does not disclose the method with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Chen reference discloses each of the claimed components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Chen reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them, such as the plastic waste and the vegetable oil, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, the Chen reference discloses the claimed plastic waste and vegetable oil starting material and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
Claims 2-4, 9 and 10: Chen discloses a mixed of plastic waste material such as PET and PEG (pp 3 and 4). Additionally, it is noted that the carbon-containing particle limitation is met by the polymeric waste which include a carbon backbone under BRI.
Claims 6 and 16: The Chen reference discloses the claimed invention but does not explicitly disclose the claimed loading ratio nor the particle size range limitations. It is noted that (a) Chen discloses varying the amounts of the components and applying a granulation treatment to obtain various types of solids (pp 3 and 4) and (b) the claimed ratio and range limitations are construed as result-effective variables, i.e., variables which achieve recognized results as . Given that the Chen reference discloses a similar method, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying amounts of the starting material and setting the granulation treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Claim 7: Chen discloses multiple microwave applications (pp 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lark discloses a process of recycling waste plastic via a microwave treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764